DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“An information processing apparatus, which is to be in communication with an image forming device configured to form an image, wherein the information processing apparatus comprises…”
And
“…generate, based on the consumption data, a model for determining a future change in a remaining amount of the consumable…”

Claim 14 is objected to because of the following informalities, and should be:
“…generating, based on the consumption data, a model for estimating a future change in remaining amount of the consumable, and
“determining, based on the model, information relating to a replacement timing at which the consumable is to be replaced, and
“
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haines (U.S. Patent 6,295,423).

Regarding claims 1 and 14, Haines discloses (Figs. 1-5) an information processing apparatus (as shown in Figs. 1 and 2), which is to be in communication with an image forming device configured to form an image (col. 3, lines 33-35), wherein the information processing apparatus comprising;
a controller (as shown in Fig. 2) configured to:
acquire a statistical value (i.e. percentage consumable left: col. 6, lines 50-52) relating to an image forming operation in which the image forming device forms the image (col. 6, lines 38-52);
acquire consumption data (use rates/usage: col. 6, lines 47-48; col. 8, lines 14-42) relating to a consumption amount of a consumable of the image forming device (col. 8, lines 14-42);
generate, based on the consumption data, a model (i.e. the AI model: col. 8, lines 14-42) for determining a future change in remaining amount of the consumable (col. 8, lines 14-42); and
determine, based on the model (col. 8, lines 14-42), information relating to a replacement timing at which the consumable is to be replaced (i.e. the notification: col. 8, lines 47-51; which can give the amount of time left until toner runs out, for example: col. 6, lines 47-48), 
wherein the controller controls whether or not to determine the information based on the statistical value (i.e. the prediction/notification is not determined until a threshold is reached: col. 6, lines 38-43; col. 7, lines 36-41).
The apparatus of Haines, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 14.

Regarding claims 2 and 15, Haines discloses (Figs. 1-5) the controller controls whether or not to determine the information (i.e. the prediction/notification is not determined until a threshold is reached: col. 6, lines 38-43; col. 7, lines 36-41) based on the result of a comparison between the statistical value and a threshold value (i.e. if the threshold is reached: col. 7, lines 36-41).

Regarding claim 3, Haines discloses (Figs. 1-5) the consumable comprises toner (col. 3, lines 19-21).

Regarding claims 7 and 18, Haines discloses (Figs. 1-5) the information includes the number of remaining days (col. 6, lines 47-48) indicating a period until the replacement timing is reached (i.e. until toner runs out: col. 6, lines 47-48).

Regarding claim 9, Haines discloses (Figs. 1-5) the controller is configured to execute the determination processing when the statistical value is larger than the threshold value (i.e. over the threshold: col. 7, lines 36-41) and the quantity monitored can be gross amount used: col. 7, lines 1-10).

Regarding claims 11 and 17, Haines discloses (Figs. 1-5) the controller is configured to: acquire remaining data relating to the remaining amount of the consumable (col. 6, lines 50-53); and generate the model based on the consumption data and the remaining data (col. 7, line 55–col. 8, line 47).

Regarding claims 12 and 20, Haines discloses (Figs. 1-5) the controller is configured to: output an instruction for displaying the information on a display (col. 7, lines 42-47); and inhibit the information from being displayed (i.e. the notification is not determined/displayed determined until a threshold is reached: col. 6, lines 38-43; col. 7, lines 36-41) until the number of days that have passed since the image forming device is installed (implicit: the first time the process is run in a new printer) reaches a predetermined number of days (i.e. “days in use” col. 7, line 5).

Regarding claim 19, Haines discloses (Figs. 1-5) displaying the number of remaining days on a display (col. 6, lines 47-48; col. 7, lines 44-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent 6,295,423) in view of Kakeshita (U.S. Patent 6,594,451).

Regarding claims 4 and 5, Haines is applied as above, but does not disclose the consumable comprises a sheet; and the image forming device includes a photosensitive member, and is configured to: expose the photosensitive member to form an electrostatic latent image; and develop the electrostatic latent image on the photosensitive member, and wherein the consumable comprises the photosensitive member.
Kakeshita discloses the consumable comprises a sheet (as shown in Fig. 14); and the image forming device includes a photosensitive member 1 (col. 5, lines 15-16), and is configured to: expose the photosensitive member 1 to form an electrostatic latent image (col. 5, lines 14-23); and develop the electrostatic latent image on the photosensitive member 1 (col. 5, lines 14-23), and wherein the consumable comprises the photosensitive member (as shown in Figs. 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haines’ device so that the consumable comprises a sheet; and the image forming device includes a photosensitive member, and is configured to: expose the photosensitive member to form an electrostatic latent image; and develop the electrostatic latent image on the photosensitive member, and wherein the consumable comprises the photosensitive member, as taught by Kakeshita.
Such a modification would allow the tracking of the use of the sheets and drum, so that more used components can be replaced when they run out.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent 6,295,423) in view of Geleynse (U.S. Pub. 2004/0114947).

Regarding claim 6, Haines is applied as above, but does not disclose the image forming device includes: an intermediate transfer member onto which the image is to be transferred; and a transfer roller configured to transfer the image from the intermediate transfer member onto a sheet, and wherein the consumable comprises the intermediate transfer member.
Geleynse discloses the image forming device 10 (see par. [0017]) includes: an intermediate transfer member 38 [0029] onto which the image is to be transferred [0029]; and a transfer roller configured to transfer the image from the intermediate transfer member onto a sheet [0029], and wherein the consumable comprises the intermediate transfer member [0030]-[0035].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haines’ device so that the image forming device includes: an intermediate transfer member onto which the image is to be transferred; and a transfer roller configured to transfer the image from the intermediate transfer member onto a sheet, and wherein the consumable comprises the intermediate transfer member, as taught by Geleynse.
Such a modification would allow the tracking of the use of transfer member, so that it can be replaced when it runs out.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent 6,295,423) in view of Hayward (U.S. Patent 6,798,997).

Regarding claim 8, Haines is applied as above, but does not disclose the controller is configured to output a signal for requesting to place an order of a consumable for replacement based on the model.
Hayward discloses the controller is configured to output a signal for requesting to place an order of a consumable for replacement (see Abstract) based on the model (per the combination with Haines).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haines’ device so that the controller is configured to output a signal for requesting to place an order of a consumable for replacement based on the model, as taught by Hayward.
Such a modification would allow automatic ordering of a consumable when it runs out.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent 6,295,423) in view of Maeda et al. (U.S. Pub. 2005/0254830).

Regarding claims 10 and 16, Haines is applied as above, but does not disclose the statistical value includes an image formation number indicating the number of times that the image forming device has formed the image, and wherein the controller is configured to execute the determination processing when the image formation number is larger than the threshold value.
Maeda discloses (Fig. 2) the statistical value includes an image formation number “K” [0025] indicating the number of times that the image forming device has formed the image [0025], and wherein the controller is configured to execute the determination processing when the image formation number is larger than the threshold value (i.e. over Kmax: [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haines’ device so that the statistical value includes an image formation number indicating the number of times that the image forming device has formed the image, and wherein the controller is configured to execute the determination processing when the image formation number is larger than the threshold value, as taught by Maeda.
Such a modification would allow the tracking of the use of the drum, so that it can be replaced when it runs out.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haines (U.S. Patent 6,295,423) in view of Futamata et al. (U.S. Pub. 2009/0220255).

Regarding claim 13, Haines is applied as above, but does not disclose the controller is configured to output a signal for requesting to place an order of a consumable for replacement based on the model.
Futamata discloses a timer 115 [0066], wherein the controller acquires the consumption data at different timings based on a result of counting time by the timer [0095].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haines’ device to include a timer, wherein the controller acquires the consumption data at different timings based on a result of counting time by the timer, as taught by Futamata.
Such a modification would allow the tracking of the use a consumable, so that it can be replaced when it runs out (Futamata: [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852